COURT OF APPEALS OF VIRGINIA


              Present: Judges Russell, AtLee and Malveaux
UNPUBLISHED


              Argued by teleconference


              KAREEM HASSON TURNER
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 1807-16-1                                   JUDGE RICHARD Y. ATLEE, JR.
                                                                                   JULY 17, 2018
              COMMONWEALTH OF VIRGINIA


                                FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                                            Joseph A. Migliozzi, Jr., Judge

                               Andrew M. Sacks (Stanley E. Sacks; Sacks & Sacks, on briefs), for
                               appellant.

                               Rosemary V. Bourne, Senior Assistant Attorney General (Mark R.
                               Herring, Attorney General, on brief), for appellee.


                     A Norfolk jury convicted Kareem Turner1 of the first-degree murder and attempted

              robbery of Dajuan Glover (“the victim”), as well as two attendant charges of using a firearm to

              commit those crimes. Turner’s sole assignment of error2 reads as follows:

                               The trial court erred in overruling [Turner]’s motions to strike the
                               first degree murder and associated use of a firearm indictments at
                               the conclusion of the Commonwealth’s evidence and at the
                               conclusion of all of the evidence, and further erred in overruling
                               [Turner]’s motions to set aside the verdicts of guilty as to these




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       Two people with the surname Turner were involved in the crimes. We refer to
              appellant Kareem Turner as “Turner” and to his co-defendant and cousin Roy Turner as “Roy.”
                     2
                        Although Turner’s petition for appeal assigned four errors, a panel of this Court denied
              the petition as to three of those assignments of error, leaving only one for our consideration. See
              also infra Part II.A. (discussing the effect of the partial denial of Turner’s petition for appeal).
               charges, on the grounds that the evidence was insufficient as a
               matter of law to support the indictments and convictions.

We find Turner’s appeal meritless, and affirm the circuit court.

                                         I. BACKGROUND

       “The evidence and all just and reasonable inferences therefrom must be viewed on appeal

in the light most favorable to the [Commonwealth].” Pijor v. Commonwealth, 294 Va. 502, 516,

808 S.E.2d 408, 415 (2017) (alteration in original) (quoting Carter v. Commonwealth, 223 Va.

528, 532, 290 S.E.2d 865, 867 (1982)). The evidence established that Norfolk police officers

found the body of the victim on the side of a street in Norfolk. The victim had sustained

numerous gunshot wounds, and was pronounced dead at the scene.

       On the night of the killing, Tracy Covil, the victim, and another friend went to a house

party. Turner, Roy, and a man named Joshua Wood were also at the party. Sometime after

4:00 a.m., the victim left the party with Covil and Ricola Lawshea (an acquaintance with whom

the victim had been socializing at the party). Turner, Roy, and Wood had already left.

       Covil testified that he went ahead of the victim and Lawshea as they walked toward the

victim’s vehicle. As the three made their way down the street, Covil saw two people following

the victim and Lawshea. According to Covil, a second group of people ahead appeared to be

watching them. As Covil prepared to unlock the vehicle, a man pulled out a gun and demanded

money. After later viewing a photographic lineup, Covil identified that person as Roy. Roy took

Covil’s wallet, ten dollars, and the keys to the vehicle. A second man, whom Covil could not

identify, was standing nearby watching the robbery. That man began running toward the area

behind the vehicle where the victim’s body was later found. Covil testified that Roy then turned

his head toward the back of the vehicle. When Covil noticed Roy’s distraction, he fled. As he

escaped, Covil heard numerous gunshots.



                                               -2-
       Lawshea testified that she and the victim were embracing as Covil walked ahead to open

the vehicle. Lawshea saw Turner near the driver’s side of the vehicle. Wood appeared, pushed

Lawshea aside, and put a gun to the victim’s side. According to Lawshea, the victim appeared to

be reaching for something, and Wood asked him “What are you reaching for?” Lawshea then

saw Turner moving toward the victim and Wood. Turner was holding what Lawshea believed to

be a gun. Wood then shot the victim, and Lawshea fled in the direction of the party. As she did

so, she heard more gunshots. Partway down the street, she hid behind a car and saw Wood stand

over the victim and shoot him. Within hours of the shooting, Lawshea identified Turner from a

photographic lineup as the man with Wood when the victim was shot.3

       Sir Thomas Boyd testified that he also attended the party. He was sitting in his parked

car just before the shooting occurred. He saw two men, whom he later identified as Turner and

Roy, walk past his car carrying guns. Turner and Roy “boxed in” a male, then fired their

weapons at him. Boyd saw Turner and Roy again when they walked past Boyd’s car after the

shooting. As he drove away, Boyd saw a body on the ground.

       Police obtained warrants for Turner’s arrest, and arrested him that same day. Turner had

a set of car keys and remote entry key fob in his possession. The key fob unlocked a Chevrolet

Malibu parked across the street from the apartment complex where Turner was arrested. Both

Turner’s and Roy’s fingerprints were found on the exterior of the car.

       In the center console of the Malibu, police recovered “a plastic bag containing 31

capsules of tan powder,” later tested and found to be heroin. An analyst from the Virginia

Department of Forensic Science developed a “DNA mixture profile” after analyzing the plastic




       3
           Lawshea was also previously acquainted with Turner.

                                              -3-
bag. Turner could not be eliminated as a contributor to that DNA mixture profile.4 Also found

in the center console were slips of paper bearing the name “Buck” and Turner’s telephone

number. The Commonwealth established that Turner was also known as “Buck” or “Hess

Buck.” Additionally, a .40 caliber Glock handgun with an extended magazine5 was on the front

floorboard of the car.

       An expert in firearm and toolmark analysis, employed by the Virginia Department of

Forensic Science, testified that three different weapons were used in the shooting: two .40

caliber handguns and a nine millimeter handgun. That expert testified that sixteen cartridge

casings found at the scene of the crime were fired from the gun found in the Malibu. An autopsy

revealed that the victim had been shot between sixteen and twenty-three times. Three of the

bullets/bullet fragments recovered from the victim’s body during the autopsy could not be

eliminated as having been fired from the Glock found in the Malibu. The firearm expert was

able to determine that these bullets/bullet fragments were not fired from the two other guns used

in the shooting.

       Turner had a cell phone in his possession at the time of his arrest. Analysis of records

associated with that phone showed that it was active in the area and near the time of the killing,

which occurred around 4:10 a.m. By 5:02 that morning, the phone was moving away from the

area of the crime, and was used to call Roy’s cell phone.

       Three different men with whom Turner was incarcerated testified at trial to statements

Turner made to them. Two days after the killing, Fitzhugh Warren encountered Turner at the jail




       4
      Both of Turner’s co-defendants, Roy and Wood, were eliminated as contributors to the
DNA mixture profile, as was the victim.
       5
        The magazine extension had capacity for twenty-nine rounds of ammunition. Coupled
with one chambered round, the recovered handgun had a total capacity of thirty rounds.
                                            -4-
where they were both housed. Warren asked Turner why he was in jail. Turner replied that he

“just pumped 19 hot into a mother fucker” and that they “got that New York mother fucker.”6

       Terrell Crawley testified that he too was incarcerated with Turner, and several months

after the killing he asked Turner why he was in jail. Turner said he and others “had gone to a

funhouse, had a couple drinks and checked the strippers out.” Turner added that he had played a

dice game, which “he was losing and ‘Dee’ was winning.”7 Turner told Crawley that after

people began leaving the party, he waited outside for “Dee” and eventually “started drilling

him.” Turner questioned Crawley about how to “beat” a gun charge. He also told Crawley that

the police had gotten the gun out of a car and that he had the keys to the car in his pocket.8

       Finally, Thomas Cain testified that he was incarcerated with a man who called himself

“Hess Buck.” At trial, Cain testified that the man he knew as Hess Buck looked like Turner, but

at the time he spoke with him in jail (over a year and a half before trial), the man “had longer

dreads and a chin strap [beard].” According to Cain, the man said he was involved in a shooting.

He, his cousin “Rawdog,”9 and a “homeboy” named Joshua had gone to a “dice party.” The man

told Cain that during a dice game, “some guy named ‘Little D’ had won all the money.” As a

result, “[t]hey were upset and him, his cousin, and his homeboy went outside and was talking

about how to get their money back.” The man told Cain he was concerned that others at the

party might have seen what happened and that the police may have found his .40 caliber

handgun.



       6
           The victim was from New Jersey.
       7
           “Dee” was the victim’s nickname.
       8
         Crawley admitted that he was incarcerated at the time of Turner’s trial and that his
attorney planned to ask for a reduction of Crawley’s sentence.
       9
           Roy was identified as “Rawdog” by the Commonwealth’s evidence.
                                              -5-
       At trial, the circuit court admitted a portion of a rap video from YouTube entitled “All I

Know.” The video was labeled with the name “Hess Buck” and had been uploaded a few weeks

before the killing. In the video, Turner rapped that he “ke[pt] a Glock with a thirty on it.”

       The jury returned guilty verdicts as to the two charges at issue in this appeal, first-degree

murder and use of a firearm in the commission of that murder. The circuit court imposed the

jury’s sentences: thirty years in the penitentiary for first-degree murder and three years in the

penitentiary for use of a firearm in the commission of that murder. Turner now appeals.

                                            II. ANALYSIS

                                     A. Procedural Background

       In his petition for appeal, Turner assigned four errors. First, he alleged that there was

insufficient evidence to support his convictions for first-degree murder and use of a firearm in

the commission of that crime. Second, he alleged that there was insufficient evidence to support

his convictions for attempted robbery and use of a firearm in the commission of that crime.

Third, he alleged that the circuit court erred when it admitted a video depicting Turner

“discussing a Glock handgun with a 30-round extended magazine, on the grounds that such

evidence was not relevant . . . or, in the alternative, its probative value was substantially

outweighed by the danger of unfair prejudice or the likelihood that the evidence would confuse

or mislead the jury.” Fourth, he alleged that the circuit court erred when it admitted “the

testimony of Commonwealth witness Thomas Cain relating a purported incriminating

conversation with [Turner], on the grounds that the Commonwealth failed to sufficiently identify

that the person with whom Mr. Cain alleged to be speaking was in fact [Turner].”

       Following review by a single judge of this Court, pursuant to Code § 17.1-407(C),

Turner’s petition for appeal was denied as to all four assignments of error. Turner v.

Commonwealth, Record No. 1807-16-1 (Va. Ct. App. July 19, 2017) (per curiam). Pursuant to

                                                 -6-
Code § 17.1-407(D), a three-judge panel of this Court later granted Turner’s petition as to his

first assignment of error alleging that the evidence was insufficient to support Turner’s

convictions for first-degree murder and use of a firearm in the commission of that murder.

Turner v. Commonwealth, Record No. 1807-16-1 (Va. Ct. App. Oct. 13, 2017). The three-judge

panel denied Turner’s petition as to the remaining assignments of error.

       “Only those arguments presented in the petition for appeal and granted by this Court will

be considered on appeal.” McLean v. Commonwealth, 30 Va. App. 322, 329, 516 S.E.2d 717,

720 (1999) (emphasis added). Thus, we do not revisit the issues raised in Turner’s denied

assignments of error, nor does Turner ask us to do so. The denial of those assignments of error is

relevant to our consideration of his remaining assignment of error, however, because we must

view the facts underpinning the denied assignments of error as proven. That is, when we

consider his assertion that the evidence was insufficient to prove that he murdered the victim and

used a gun to do so, we must assume that he did attempt to rob the victim, and did so with a gun.

                                     B. Substantive Analysis

       When the sufficiency of the evidence is challenged on appeal, “this Court ‘has a duty to

examine all the evidence that tends to support the conviction.’” Hamilton v. Commonwealth,

279 Va. 94, 103, 688 S.E.2d 168, 173 (2010) (quoting Bolden v. Commonwealth, 275 Va. 144,

147, 654 S.E.2d 584, 586 (2008)). We view the evidence “in the light most favorable to the

Commonwealth as the prevailing party in the trial court, [and] we must uphold the conviction

unless it is plainly wrong or without evidence to support it.” Id. Further, this Court must

“discard the evidence of the accused in conflict with that of the Commonwealth, and regard as

true all the credible evidence favorable to the Commonwealth and all fair inferences to be

drawn” from that evidence. Bowman v. Commonwealth, 290 Va. 492, 494, 777 S.E.2d 851, 853

(2015) (quoting Kelley v. Commonwealth, 289 Va. 463, 467-68, 771 S.E.2d 672, 674 (2015)).

                                               -7-
“If there is evidence to support the conviction, the reviewing court is not permitted to substitute

its judgment, even if its view of the evidence might differ from the conclusions reached by the

finder of fact at trial.” Commonwealth v. Taylor, 256 Va. 514, 518, 506 S.E.2d 312, 314 (1998).

       “Circumstantial evidence [presented during the course of a trial] is as competent and is

entitled to as much weight as direct evidence, provided it is sufficiently convincing to exclude

every reasonable hypothesis except that of guilt.” Holloway v. Commonwealth, 57 Va. App.

658, 665, 705 S.E.2d 510, 513 (2011) (en banc) (quoting Coleman v. Commonwealth, 226 Va.

31, 53, 307 S.E.2d 864, 876 (1983)). “Circumstantial evidence is not viewed in isolation. While

no single piece of evidence may be sufficient, the combined force of many concurrent and

related circumstances, each insufficient in itself, may lead a reasonable mind irresistibly to a

conclusion.” Muhammad v. Commonwealth, 269 Va. 451, 479, 619 S.E.2d 16, 32 (2005).

       Turner argues on appeal that the evidence was insufficient to prove him guilty of murder

and using a firearm to commit that murder. Specifically, he contends that the testimony of many

of the Commonwealth’s witnesses was inherently incredible due to their prior criminal records or

their incentives to testify falsely against Turner.

       “[D]etermining the credibility of the witnesses and the weight afforded the testimony of

those witnesses are matters left to the trier of fact.” Parham v. Commonwealth, 64 Va. App. 560,

565, 770 S.E.2d 204, 207 (2015). “Witness credibility determinations shall only be disturbed on

appeal if the testimony is ‘inherently incredible, or so contrary to human experience so as to

render it unworthy of belief.’” Sanchez v. Commonwealth, 41 Va. App. 319, 335, 585 S.E.2d

327, 335 (2003) (quoting Fisher v. Commonwealth, 228 Va. 296, 299, 321 S.E.2d 202, 204

(1984)). “To be ‘incredible,’ testimony ‘must be either so manifestly false that reasonable men

ought not to believe it, or it must be shown to be false by objects or things as to the existence and

meaning of which reasonable men should not differ.” Juniper v. Commonwealth, 271 Va. 362,

                                                 -8-
415, 626 S.E.2d 383, 417 (2006) (quoting Cardwell v. Commonwealth, 209 Va. 412, 414, 164

S.E.2d 699, 701 (1968)). Furthermore, “[t]he fact finder is not required to believe all aspects of

the testimony of a witness” and “may ‘accept the parts of a witness’ testimony it finds believable

and reject other parts as implausible.’” Parham, 64 Va. App. at 565, 770 S.E.2d at 207 (quoting

Moyer v. Commonwealth, 33 Va. App. 8, 28, 531 S.E.2d 580, 590 (2000) (en banc)).

        Most of the Commonwealth’s witnesses were convicted felons, and many had prior

misdemeanor convictions for crimes of moral turpitude as well. Both of these factors are

appropriate grounds for impeachment. See, e.g., Code § 19.2-269 (“A person convicted of a

felony or perjury shall not be incompetent to testify, but the fact of conviction may be shown in

evidence to affect his credit.”); Va. R. Evid. 2:609(b) (“The fact that any other witness has

previously been convicted of a felony, or a misdemeanor involving moral turpitude, . . . may be

elicited during examination of the witness or, if denied, proved by extrinsic evidence.”); Dowell

v. Commonwealth, 12 Va. App. 1145, 1147, 408 S.E.2d 263, 264 (1991) (“Evidence of a prior

conviction of a misdemeanor involving moral turpitude is admissible to impeach the credibility

of a witness.”), aff’d on reh’g en banc, 14 Va. App. 58, 414 S.E.2d 440 (1992). Some of the

witnesses had pending charges where the possibility existed that they might be given

consideration in the future for their testimony at Turner’s trial. This too was a legitimate basis

for impeachment, to the extent it might tend to show a motivation to present evidence at Turner’s

trial that was helpful to the Commonwealth, but false. See, e.g., Va. R. Evid. 2:607(a)(viii)

(permitting impeachment of a witness by use of “any other evidence which is probative on the issue

of credibility because of a logical tendency to convince the trier of fact that . . . the sincerity or

veracity of the witness is questionable”).

        However, the right to impeach a witness simply entitles a party to attempt to persuade the

factfinder to disbelieve that witness. It is no guarantee of success in that endeavor. The jury had the


                                                    -9-
opportunity to see and hear the witnesses. The testimony of those witnesses was not “manifestly

false,” Juniper, 271 Va. at 415, 626 S.E.2d at 417 (quoting Cardwell, 209 Va. at 414, 164 S.E.2d

at 701), “or so contrary to human experience as to render it unworthy of belief,” Sanchez, 41

Va. App. at 335, 585 S.E.2d at 335 (quoting Fisher, 228 Va. at 299, 321 S.E.2d at 204).

Therefore, that testimony was not inherently incredible as a matter of law, and the jury was

entitled to accept it.

        Finding that the testimony was not inherently incredible, we find the evidence more than

sufficient. The witness testimony placed Turner at the scene of the shooting, carrying a gun.

Further, while in jail, Turner made multiple statements to different individuals indicating that he

had used a .40 caliber weapon to fire numerous shots. He told one witness that he had “just

pumped 19 hot into [the victim],” and told another that he had waited for “Dee” to leave the

party and then “started drilling[10] him.” He suggested that he was angry because the victim had

won money from him gambling at the party and that he wanted his money back.

        The testimony of the Commonwealth’s witnesses was also corroborated by the physical

evidence. On the day of the shooting and his arrest, Turner had keys to a Chevrolet Malibu in

his pocket. The Malibu was parked across the street from the apartment complex where he was

arrested. Fingerprints, and writings with Turner’s nickname and telephone number, were found

on or in the Malibu. A video admitted into evidence, uploaded to YouTube less than two weeks

before the murder, showed Turner rapping that he “ke[pt] a Glock with a thirty on it.” A Glock

.40 caliber handgun, with a magazine extension enabling it to hold thirty rounds of ammunition,

was found inside the Malibu. Sixteen cartridge casings found at the crime scene were shot from


        10
          Turner also argues that, even if Turner did make this statement, the word “drilling” is
too ambiguous to qualify as an admission to a shooting. Viewing the term in the light most
favorable to the Commonwealth, we disagree. See Bowman, 290 Va. at 494, 777 S.E.2d at 853
(requiring appellate courts to draw “all fair inferences” from the evidence of the prevailing party
(quoting Kelley, 289 Va. at 467-68, 771 S.E.2d at 674)).
                                                 - 10 -
that gun. Several bullets/bullet fragments recovered from the autopsy of the victim could not be

eliminated as having been fired from that gun.

       The Commonwealth’s evidence was competent, was not inherently incredible, and was

sufficient to prove beyond a reasonable doubt that Turner was guilty of murder and using a

firearm to commit that murder. This Court affirms the jury’s verdict, as it was supported by the

evidence and was not plainly wrong.

                                        III. CONCLUSION

       The evidence of Turner’s guilt was sufficient, and we affirm.

                                                                                       Affirmed.




                                              - 11 -